Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Chaclas on 12/30/2021.
The application has been amended as follows: 

4. (Currently Amended)  A brush electroplating system comprising:
an anode handle having batting;
a chamber for containing solution;
a distributor coupled to the anode handle for spreading the solution to the batting at a plurality of delivery points;
a delivery system including a peristaltic pump for supplying the solution to the distributor;

a baffle in fluid communication with the chamber configured to receive the excess solution and air mixture from the suction system and return the solution to the chamber and vent the air as exhaust,
wherein the suction system has an adjustment knob for adjusting the vacuum to balance with the delivery system for maintaining a desired level of wetness of the batting of the anode handle and prevent dripping,
wherein the anode handle has: a) an elongated proximal manual grip portion along an axis; and b) a distal end that forms a circular area perpendicular to the manual grip portion, the circular area having: i) a central supply outlet in communication with the delivery system for supplying the solution; ii) a first flange surrounding the central supply outlet; and iii) at least one suction inlet radially outward of the first flange; and iv) a second flange radially outward of the at least one suction inlet so that the at least one suction inlet is in an annular trough between the flanges, and
wherein the distributor has: a proximal flat surface that seals against the first and second flanges to enclose the trough so that vacuum from the at least one suction inlet is distributed within the trough; a distal flat surface forming at least one release outlet in fluid communication with the central supply outlet; and a sidewall extending between the proximal flat surface and the distal flat surface, the sidewall forming arcuate suction inlets in fluid communication with the annular trough for distributedly applying the vacuum to the batting.

9. (Currently Amended)  A brush electroplating system comprising:
a chamber for storing an electroplating solution;
an anode handle having batting and a distributor configured to spread the solution at multiple points to completely wet the batting, wherein the batting covers a positively charged platinum clad niobium mesh to prevent the mesh from touching a work piece directly;
a delivery system including an adjustable peristaltic pump configured to deliver a solution to the anode handle; and
a suction system including: a vacuum pump ejector powered by compressed air; and an air valve for adjusting the compressed air to vary the vacuum created by the vacuum pump ejector and, in turn, balance delivery of the solution from the peristaltic pump so that the batting of the anode handle is wet without dripping,
wherein the anode handle has: a) an elongated proximal manual grip portion along an axis; and b) a distal end that forms a circular area perpendicular to the manual grip portion, the circular area having: i) a central supply outlet in communication with the delivery system for supplying the solution; ii) a first flange surrounding the central supply outlet; and iii) at least one suction inlet radially outward of the first flange; and iv) a second flange radially outward of the at least one suction inlet so that the at least one suction inlet is in an annular trough between the flanges, and
wherein the distributor has: a proximal flat surface that seals against the first and second flanges to enclose the trough so that vacuum from the at least one suction inlet is distributed within the trough; a distal flat surface forming at least one release outlet in fluid communication with the central supply outlet; and a sidewall extending between the proximal flat surface and the distal flat surface, the sidewall forming arcuate suction inlets in fluid communication with the annular trough for distributedly applying the vacuum to the batting. 

10. (Currently Amended) A brush electroplating system as recited in Claim 9, wherein the vacuum pump ejector provides the vacuum to a plurality of suction points surrounding the multiple points formed by the distributor to suck [[the]] any excess solution from the batting of the anode handle and send the excess solution mixed with air back to the chamber. 

13. (Currently Amended) A brush electroplating system as recited in Claim 9, wherein the multiple points form a “+” shaped nozzle in fluid communication with the batting and wherein the vacuum pump ejector provides the vacuum to a plurality of suction points surrounding the “+” shaped nozzle to suck the solution from the batting of the anode handle. 

14. (Cancelled) 

15. (Currently Amended) A brush electroplating system as recited in Claim [[1]]4, wherein the at least one release outlet is “+” shaped.  

16. (Currently Amended) A brush electroplating system as recited in Claim [[1]]4, wherein the at least one release outlet is five outlets is a dice pattern with four of the outlets being connected to the central supply outlet via angled channels.

17. (Currently Amended) A brush electroplating system as recited in Claim [[1]]4, further comprising a coupling ring attached to the anode handle for pressing the batting against the distal flat surface.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Chaix, U.S. Patent App. Pub. No. 2015/0184308 A1 is the closest prior art reference of record. Chaix teaches an anode head 1 along with a suction system. Chaix [0046], [0055], [0062], fig. 1.
However, Chaix and the prior art of record do not teach “wherein the anode handle has: a) an elongated proximal manual grip portion along an axis; and b) a distal end that forms a circular area perpendicular to the manual grip portion, the circular area having: i) a central supply outlet in communication with the delivery system for supplying the solution; ii) a first flange surrounding the central supply outlet; and iii) at least one suction inlet radially outward of the first flange; and iv) a second flange radially outward of the at least one suction inlet so that the at least one suction inlet is in an annular trough between the flanges, and wherein the distributor has: a proximal flat surface that seals against the first and second flanges to enclose the trough so that vacuum from the at least one suction inlet is distributed within the trough; a distal flat surface forming at least one release outlet in fluid communication with the central supply outlet; and a sidewall extending between the proximal flat surface and the distal flat surface, the sidewall forming arcuate suction inlets in fluid communication with the annular trough for distributedly applying the vacuum to the batting.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/HO-SUNG CHUNG/Examiner, Art Unit 1794                                     
 /HARRY D WILKINS III/ Primary Examiner, Art Unit 1794